DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/08/19 are accepted.

Examiner’s Note - 35 USC § 101
As discussed in the previous action, claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. 

Response to Arguments
Applicant's arguments filed 08/01/22 have been fully considered but they are not persuasive.
The applicant’s core argument is:

    PNG
    media_image1.png
    422
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    622
    media_image2.png
    Greyscale

This argument is not persuasive for a number of reasons.
First, the applicant appears to be reading in an overly narrow interpretation to broad claims. 
The claim merely states, “generating an updated velocity model based at least on the relative dip angle …” (emphasis mine). The limitation does not give any detail as to how the updated velocity model is derived or calculated in relation to the relative dip angle. Nor are any details about the generation of the updated velocity model given. All that is stated is the broad phrase, “based at least on.”
In the applicant’s arguments, the applicant appears to equate “based at least on” with the more narrow “combine,” such as in the statement, “there is insufficient evidence why there would be a motivation to combine the “velocity model” taught by Tang with a “dip angle.” The claims do not appear to mention “combining” the velocity model with the dip angle. The examiner gives claims their broadest reasonable interpretation. Here, the applicant is reading in a more narrow interpretation than what was actually claimed.
Furthermore, the applicant appears to argue that Tang et al lacks motivation, and uses the rationale of “accurate images” to support the applicant’s own motivation for existence. However, the applicant overlooks that Tang et al also contemplates accurate images as a reason for its existence. For example, paragraph 0054 states, “an accurate α value can significantly improve the near-borehole image quality while an inaccurate value may decrease the image quality.
The applicant also ignores what would be known to one of ordinary skill in the art. The applicant’s invention, the applied art of Tang et al, and the art incorporated by reference by Tang et al are directed to the same field of use, that of borehole imaging. They contain the same variables, that of velocity and dip angle. And as shown in the above paragraph, Tang et al discloses a similar solution to a similar problem, that is, producing accurate images. In addition, as stated above, the claims are broad, and no detail is given about how the updated velocity model is related to the relative dip angle, other than the general phrase, “based at least on.” One of ordinary skill in the art would recognize the relationship between common variables in the common field of endeavor, and it would be obvious to one or ordinary skill in the art to apply such relationships in order to produce a well-known benefit (i.e. more accurate images). 
One of the rationales of obviousness is design incentives or market forces prompting variations. Here, Tang et al teaches a base device (or method, product) that is similar or analogous to the claims. Design incentives or market forces would have prompted variations to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.
For these reasons, the applicant’s arguments are not persuasive.
The same line of arguments are repeated for the other claims, and they are also unpersuasive for the same reasons as discussed above.
The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788).

With respect to claim 1, Tang et al discloses:
A method for borehole sonic reflection imaging (figure 1a; paragraph 0006)
disposing a borehole sonic logging tool in a wellbore, wherein the borehole sonic logging tool comprises one or more transmitters and one or more receivers (figure 1a, references 14 and 16; paragraph 0026)
emitting sound waves from the one or more transmitters (figure 1a, reference 14; paragraph 0026 discloses “acoustic source 14”)
receiving sound waves at the one or more receivers to obtain borehole sonic data (figure 1a, reference 16; paragraph 0026 discloses “acoustic receiver 16”)
separating up-going arrivals in the borehole sonic data from down-going arrivals in the borehole sonic data (figure 6; paragraph 0025 states, “Based on this criterion, two types of acoustic arrays, respectively called common source array and common receiver array, can be used to obtain down-going (reflected down-going) and up-going (reflected up-going) reflections. After separating the reflections from the direct waves, the reflections are further enhanced in the second step by stacking them along their time moveout in the acoustic array, allowing for detecting small reflection events that would otherwise be invisible in the background of noise.”)
generating a first reflection image based at least on the borehole sonic data (paragraph 0025 states, “The reflection data from the above processing method, when used to image the near-borehole geological structures, significantly enhances the quality of the structural image compared to the one obtained from conventional methods.”)
estimating a relative dip angle of a formation bed from at least the first reflection image (paragraphs 0052-0053 state, “The above data stacking method needs to know the value of α, which in many cases needs to be determined from the acoustic data. For example, the bed angle is usually measured from the formation structural image obtained after migrating the reflection data to form the image … The value of the α angle used for the stacking is only approximate and can be estimated by different ways. First, it can be estimated from a conventional dip log, if such a log is available. For acoustic data alone, the α angle can be estimated using different approaches.” Paragraph 0055 states, “First use raw data, or the data stacked with a roughly estimated α, to obtain the structural image of the formation. Estimate the α value by measuring the structural image of (major) bed boundaries … Then, use the estimated α value to stack the data to obtain refined imaging results.”)
With respect to claim 1, Tang et al differs from the claimed invention in that it does not explicitly disclose:
generating an updated velocity model based at least on the relative dip angle
generating an updated reflection image based at least on the updated velocity model
With respect to claim 1, the following limitations are obvious in view of what Tang et al teaches:
generating an updated velocity model based at least on the relative dip angle (paragraph 0059 of Tang et al states, “The migration procedure needs a velocity model to correctly map the reflection events to the position of a formation reflector. For the acoustic logging data, the P-wave velocity obtained from the acoustic logging measurement is conveniently used to build the velocity model.” As stated above, Tang et al also teaches the concept of “dip angle.” Tang et al does not explicitly state that an updated velocity model is “based at least on” the relative dip angle, but this is obvious in view of the full scope of what Tang et al teaches. Tang teaches dip angle in the context of data stacking, and the velocity model in the context of migration. One of ordinary skill in the art recognizes the link between data stacking and migration. For example, paragraph 0043 of Tang et al states, “The distorted waves will further by suppressed in the imaging process using migration/stacking methods.” Furthermore, paragraph 0056 states, “After the data processing using the above described analyses/method, the remaining task of reflection data migration and imaging can use the conventional/existing processing methods.”) The “above described analyses/method” included paragraph 0055, which disclosed both a roughly estimated α, to obtain an image, and also an estimated alpha by measuring the image.)
generating an updated reflection image based at least on the updated velocity model (obvious in view of disclosure of Tang et al; Tang et al discloses refining image results (paragraph 0055), and one or ordinary skill in the art recognizes that the migration procedure that needs a velocity model is useable in conjunction with the image generation process)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tang et al in order to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of producing improved borehole images.
Claim 16 represents the apparatus claim version of claim 1. It is rejected for similar reasons.

With respect to claims 2 and 19, Tang et al discloses:
wherein the generating a first reflection image comprises separately imaging the up-going arrivals and the down-going arrivals to generate images from measurements on either side of a bed boundary and then combining the images to produce the first reflection image (figure 1A; note boundary line 12 and how the up-going and down-going arrivals are on opposite sides of the boundary)

With respect to claim 5, Tang et al, as modified, discloses:
wherein the estimating the relative dip angle of the formation bed occurs manually from interpretation of the first reflection image or automatically through an information handling system (Tang et al discloses paragraph 0055 discloses, “Estimate the α value by measuring the structural image …” It would be obvious to one of ordinary skill in the art that such measuring would be manual or automatic.)

With respect to claim 7, Tang et al, as modified, discloses:
further comprising generating an initial one-dimensional velocity model from at least a smoothed velocity log, wherein the smoot velocity log is obtained by application of a filter to a velocity log in the borehole sonic data (This limitation is obvious because all of the elements are disclosed by Tang et al. Paragraph 0060 of Tang et al states, “After migration, the acoustic reflection data can be mapped into a two-dimensional (2D) domain. One dimension is the radial distance away from the borehole axis …” Paragraph 0059 describes the migration procedure as needing a velocity model. Paragraphs 0057-0058 disclose filtering. One of ordinary skill in the art would understand that the claimed limitation is obvious in view of the various techniques disclosed by Tang et al.) 

With respect to claim 8, Tang et al, as modified, discloses:
further comprising attenuating direct arrival signals in the borehole sonic data (paragraph 0057 states, “a band-pass filtering technique may be used to first remove the low-frequency events …”)

With respect to claim 9, Tang et al, as modified, discloses:
wherein the direct arrival signals are attenuated with at least one filter selected from the group consisting of a frequency domain filter, an F-K filter, a median filter, and combinations thereof (paragraphs 0057-0058)

With respect to claim 10, Tang et al, as modified, discloses:
wherein the updated velocity model comprises a two-dimensional velocity model that was generated by translating an initial one-dimensional velocity model along the relative dip angle as a function of depth (obvious in view of paragraph 0060, which states, “After migration, the acoustic reflection data can be mapped into a two-dimensional (2D) domain. One dimension is the radial distance away from the borehole axis; the other is Z, the logging depth, or the tool position, along the borehole.”)

With respect to claim 11, Tang et al, as modified, discloses:
wherein the step of generating the updated reflection image based at least on the updated velocity model comprises separately imaging the up-going arrivals and the down-going arrivals using the updated velocity model to generate images from measurements on either side of a bed boundary and then combining the images to produce the updated reflection image (This is obvious in view of the totality of what Tang et al teaches. It teaches measurements on either side of a bed boundary (figure 1A). It also teaches separating up-going and down-going arrivals (figure 1A). It also teaches generating updated/refined images (paragraph 0055). The limitation would be obvious to one of ordinary skill in the art.)

With respect to claim 12, Tang et al, as modified, discloses:
further comprising comparing the first reflection image to the updated reflection image to determine whether the updated velocity model should be further updated (obvious in view of teachings of Tang et al; paragraphs 0067-0068 of Tang et al state, “FIG. 7 illustrate that using the enhanced reflection data can significantly enhance the quality of the acoustic imaging result. FIG. 7 shows two image results obtained with (track 2) and without (track 3) the data enhancement … The comparison in FIG. 7 demonstrates that enhancing reflection data enhances the image quality.”; Tang et al discloses comparing reflection data of two standards; it would be obvious to one of ordinary skill in the art to make a mental determination of whether the quality of the enhanced result is sufficient for the user’s purposes.)

With respect to claim 13, Tang et al, as modified, discloses:
further comprising determining a true dip angle of the formation bed (paragraph 0063 states, “Only the early portion of the reflections are somewhat smeared by the incorrect α value; the later portion of the data is much less affected. The reflection for the 45° reflector is almost exactly recovered because the true a value is used in the stacking.”)

With respect to claim 14, Tang et al, as modified, discloses:
wherein the step of determining the true dip angle comprises dip and direction of the wellbore, determining strike of the formation bed, and then determining the true dip angle from at least the dip and the direction of the wellbore, the strike, and the relative dip angle (obvious because Tang et al discloses all of these variables; figure 1A shows dip and direction; paragraph 0027 states, “depending on whether the tool 10 is below or above the bed 12, the energy … strikes the lower or upper side of the bed …”; relative dip angle addressed in claim 1 above)

With respect to claim 17, Tang et al, as modified, discloses:
wherein the one or more receivers comprises a plurality of receivers spaced along a longitudinal axis of the borehole sonic logging tool (figure 1A, reference 16)

With respect to claim 20, Tang et al, as modified, discloses:
wherein the information handling system is further configurable to generate an initial one-dimensional velocity model from at least a smoothed velocity log, wherein the smooth velocity log is obtained by application of a filter to a velocity log in the borehole sonic data, and also further configured to attenuate direct arrival signals in the borehole seismic data (see rejections of claims 7-8 above)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of Baydin et al (US PgPub 20170184748).

With respect to claim 3, Tang et al discloses:
the method of claim 2 (as applied to claim 2 above)
With respect to claim 3, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the separately imaging the up-going arrivals and the down-going arrivals occurs through a pre-stack depth imaging code
With respect to claim 3, Baydin et al discloses:
wherein the separately imaging the up-going arrivals and the down-going arrivals occurs through a pre-stack depth imaging code (paragraphs 0004-0005 state, “High-resolution seismic images of a subterranean formation are essential … Reverse time migration (RM), however, can better handle those complicated wavepaths …”; Reverse time migration is a type of pre-stack depth imaging code. Appling the technique to the images disclosed by Tang et al would be obvious to one of ordinary skill in the art.)
With respect to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the reverse time migration teachings of Baydin et al into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of overcoming obstacles to producing high-resolution seismic images involving complex structures.

With respect to claim 4, Tang et al discloses:
the method of claim 3 (as applied to claim 3 above)
With respect to claim 4, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the pre-stack depth imaging code is Reverse-Time Migration imaging
With respect to claim 4, Baydin et al discloses:
wherein the pre-stack depth imaging code is Reverse-Time Migration imaging (paragraphs 0004-0005 state, “High-resolution seismic images of a subterranean formation are essential … Reverse time migration (RM), however, can better handle those complicated wavepaths …”; Reverse time migration is a type of pre-stack depth imaging code. Appling the technique to the images disclosed by Tang et al would be obvious to one of ordinary skill in the art.)
With respect to claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the reverse time migration teachings of Baydin et al into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of overcoming obstacles to producing high-resolution seismic images involving complex structures.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of Schlumberger (WO 2017044431 A1)

With respect to claim 6, Tang et al discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 6, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the estimating the relative dip angle is performed on an information handling system applying a semblance algorithm
With respect to claim 6, Schlumberger discloses:
wherein the estimating the relative dip angle is performed on an information handling system applying a semblance algorithm (paragraph 0004 states, “it is well known that an aperture of migration needs to be optimized to obtain a high-resolution image of the subsurface structure … Kito and Korenaga developed a migration method … that uses cross-correlation and semblance.”; incorporating semblance algorithms is obvious)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the semblance teachings of Schlumberger into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of obtaining a high resolution image when dip information may be lacking.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of Nestyagin et al NPL (Nestyagin, Andrey; Al Arfi, Saif; Mostafa, Hassan; Elkholy, Mohamed; Fekry, Mohamed; Awad, Huda; Mohamed, Omar – “Running LWD Azimuthal Sonic and Azimuthal density in tandem confirms the Azimuthal sonic technology for Real time dip picking and geosteering application. Middle East case study.”; This paper was prepared for presentation at the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 24-27 April 2017.).

With respect to claim 15, Tang et al discloses:
the method of claim 14 (as applied to claim 14 above)
With respect to claim 15, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the strike is determined by using Horizontal Transverse Isotropy analysis
With respect to claim 15, Nestyagin et al discloses:
wherein the strike is determined by using Horizontal Transverse Isotropy analysis (page 16, lines 1-3 state, “The industry has defined two types of transverse isotropy (anisotropy) … Horizontal transverse isotropy …”; limitation is obvious in view of combination.)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the Horizontal transverse isotropy teachings of Nestyagin et al into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of more effectively computing and modeling formation properties using seismic processing and interpretation.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US PgPub 20070097788) in view of D’Angelo (WO 0135124 A1).

With respect to claim 18, Tang et al discloses:
the apparatus of claim 17 (as applied to claim 17 above)
With respect to claim 18, Tang et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the one or more transmitters comprises one or more piezoelectric transmitters, and wherein the plurality of receivers comprises a plurality of piezoelectric receivers
With respect to claim 18, D’Angelo discloses:
wherein the one or more transmitters comprises one or more piezoelectric transmitters, and wherein the plurality of receivers comprises a plurality of piezoelectric receivers
With respect to claim 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the piezoelectric teachings of D’Angelo into the invention of Tang et al. The motivation for the skilled artisan in doing so is to gain the benefit of being highly flexible and therefore applicable to a wide variety of fields.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson et al (CA 2676123 A1) discloses imaging near-borehole reflectors using shear wave reflections from a multi-component acoustic tool.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        11/14/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857            
11/15/2022